Title: John Adams to Abigail Smith, 11 April 1764
From: Adams, John
To: Adams, Abigail


     
      Wednesday Eveng. 11 April 1764
     
     This is the last Opportunity I shall have to write you from Braintree for some Weeks. You may expect to hear from me, as soon after my Arrival at Boston as possible. Have had a peaceable, pleasant Day upon the whole. My Brother and I have the Wishes, the good Wishes of all the good People who come to the House. They admire our Fortitude, and wish us well thro, even some, who would heartily rejoice to hear that both of Us were dead of the small Pox provided no others could be raised up in our stead to be a Terror to evil Doers, and a Praise and Encouragement to such as they mortally hate, those that do well.
     But I have attained such an Elevation in Phylosophy as to be rendered very little, the better or worse, more chearful or surly, for the good or ill Wishes or Speeches of such Animals, as those.
     Amusement engages the most of my Attention. I mean that as I am necessitated to spend three or four Weeks in an Absolute Vacation of Business and study, I may not amuse myself, with such silly Trifles as Cards and Baubles altogether, but may make the very Expletives of Time, the very Diverters from Thinking, while I am under the small Pox of some Use or Pleasure, to me, after I get well. For this Purpose beg Papa, to lend me, all the Volumes of Swifts Examiner and send them over by Tom to yr
     
      John Adams
     
     
      Love and Duty where, and in Proportion as, it is due.
     
    